Title: From George Washington to Lafayette, 23 December 1784
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My Dr Marqs
Annapolis [Md.] 23d Decr 1784.

You would scarcely expect to receive a letter from me at this place: a few hours before I set out for it, I as little expected to

cross the Potomac again this winter, or even to be fifteen miles from home before the first of April, as I did to make you a visit in an air Balloon in France.
I am here however, with Genl Gates, at the request of the Assembly of Virginia, to fix matters with the Assembly of this State respecting the extension of the inland navigation of Potomac, & the communication between it and the Western waters; & hope a plan will be agreed upon to the mutual satisfaction of both States, & to the advantage of the Union at large.
It gave me pain to hear that the Frigate la Nymph, grounded in her passage to New York—we have various accots of this unlucky accident but I hope she has received no damage, & that your embarkation is not delay’d by it.
The enclosed came to my hands under cover of the letter which accompanies it, & which is explanatory of the delay it has met with. I can only repeat to you assurances of my best wishes for an agreeable passage & happy meeting with Madame la Fayette & your family, & of the sincere attachment & affection with which—I am My Dr Marqs &c. &c.

Go: Washington


P.S. You & your heirs, Male, are made Citizens of this State by an Act of Assembly—You will have an Official Accot of it—this is by the by.

